Citation Nr: 1314551	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  02-12 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as depression, to include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran served on active duty from December 1971 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In December 2002, the Veteran testified at a hearing at the RO before a Decision Review Officer.  He testified at a hearing before the undersigned Veterans Law Judge at the Indianapolis RO in May 2003.  Transcripts of both hearings have been associated with the Veteran's VA claims folder.

In a January 2005 decision, the Board denied service connection for hepatitis C (which was on appeal to the Board at that time) and depression.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In August 2007, the Court found that the Board had failed to provide adequate reasons or bases for its denials and vacated the decision in a September 2007 Order.  The Board subsequently granted service connection for hepatitis C in a September 2008 decision and remanded the matter of service connection for depression for additional development.  The Veteran's claim was subsequently remanded for additional development in May 2010, February 2012, and November 2012.

The Board remands have instructed the RO to: (1) obtain all outstanding pertinent VA  records from the Indianapolis VA medical center; (2) ask the Veteran to submit information regarding any potentially relevant records not already associated with his claims file; (3) provide the Veteran with VCAA-compliant notice; (4) schedule the Veteran for a VA examination to determine whether his depression is due to or aggravated by service or a service-connected disability; and (5) request any relevant Social Security Administration records.  As will be explained in more detail below, the RO has complied with all Board remand instructions, and the Board may proceed with this adjudication.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A review of the Virtual VA claims file reveals that there are records contained therein that are not contained in the Veteran's physical claims file.  These records were reviewed by the RO prior to the March 2013 supplemental statement of the case and by the Board prior to issuing this decision.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has an acquired psychiatric disorder that is due to or aggravated by service or a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, diagnosed as depressive disorder, to include as secondary to hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  In this case, VCAA duty to notify was satisfied through a December 2008 letter, which was issued after the initial adjudication of the claim in June 2002.

While this notice was issued after the initial adjudication of the claim, the Veteran's claim has since been readjudicated on a number of occasions, most recently in a March 2013 supplemental statement of the case, curing any timing error.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).  VA has obtained service and all VA treatment records identified by the Veteran.  While the RO contacted the Social Security Administration (SSA) to obtain any records filed by the Veteran, both SSA and the Veteran informed the RO that the Veteran never filed for SSA benefits.

The Veteran has been afforded VA examinations on the issue decided herein in November 2009 and December 2012, with addenda filed subsequent to each report.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Taken together, these examination reports and addenda indicate that the Veteran was examined by a medical professional, who solicited his history, reviewed the claims file, conducted an examination, and provided opinions with regard to all pertinent questions with rationales to support the conclusions reached.  The examinations are adequate.

The Veteran provided testimony at an RO hearing before a Decision Review Officer in December 2002 and at a May 2003 Board hearing before the undersigned.  In the hearings, the Veteran was assisted by his representative.  The representative, the Decision Review Officer, and the Veterans Law Judge asked questions to develop the issue pertinent to his claim of entitlement to service connection for depression, also claimed as secondary to hepatitis C.  The Veteran was asked whether there were any additional medical records documenting his mental health treatment that may not be associated with the claims file.  The undersigned and the Decision Review Officer questioned the Veteran as to whether there was any outstanding evidence that would satisfy these requirements, to include referring specifically to statements from his doctor.  Therefore, the Board finds that the Veterans Law Judge and Decision Review Officer complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Given the above, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.


II.  Analysis

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006). 

The Board notes that none of the psychiatric diseases claimed by or shown to be attributed to the Veteran are an enumerated chronic disease for VA compensation purposes entitled to service connection via a showing continuity of symptomatology.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While psychoses are considered chronic diseases under 38 C.F.R. § 3.309(a), none of the psychiatric diagnoses attributed to the Veteran at any point during the appeal period is a psychosis.  See 38 C.F.R. § 3.384.  Thus, with regard to whether depression is related directly to service, a nexus must otherwise be established between the present disability and the disease or injury in service.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

As an initial matter, the Board notes that the Veteran has not alleged that the claimed disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

When examined in December 1971 for entrance, the Veteran denied a history of any psychiatric symptoms, and his psychiatric examination was normal.  There are no service records showing complaints or treatment of any psychiatric symptoms, although the Veteran admitted to drug use both before and during service during an October 1972 hospitalization.  In August 1973, the Veteran's psychiatric examination was normal.

Pertinent VA outpatient treatment records beginning in August 1999 are associated with the claims file.  The Veteran had recently returned to narcotic abuse after a more than six-year abstinence.  A December 1999 treatment record indicates that the Veteran had received mental health counseling since May 1997.  He gave a history of alcohol and substance dependence since age nineteen.  Depression and suicidal thoughts began in his twenties.  At that time, the diagnoses were dysthymia and opioid dependence, with a history of polysubstance abuse.

A January 2001 VA outpatient record shows that the Veteran reported suicidal thoughts after learning of his wife's infidelity.

An April 2001 VA treatment record shows that, with regard to an Axis II diagnosis, the Veteran had antisocial and dependent traits.  

An August 2001 form returned by the Veteran shows that he had previously worked as a mental health technician.

A September 2001 form filled out by a private psychologist shows that the Veteran had major depressive disorder, alcohol dependence, and opiate dependence since 1972, which was ongoing with suicidal ideation at times.

In March 2002, the Veteran underwent VA mental disorders examination during which he reported drinking alcohol for at least fifteen years on a daily basis.  He had been treated for depression for approximately ten years.  The diagnoses were major depressive disorder, recurrent and currently in remission, and polysubstance dependence.

In a June 2002 written statement, the Veteran indicated that, while he may have experienced depression prior to being diagnosed as having hepatitis C, this diagnosis greatly aggravated the depression.

In a December 2002 written statement, the Veteran indicated that he was treated for depression since he left service.

In December 2002, the Veteran testified before a Decision Review Officer at the RO.  The Veteran believed that his depression was a result of his health conditions and his service.  He believed that he had been depression since he was a child.  He felt that a lot of his substance abuse was an attempt to feel better.  He has been treated on and off for depression for many years.  He managed to become sober in 1992 and subsequently became more depressed.  His depression worsened when he was diagnosed as having hepatitis C.  He was not blaming it all on that diagnosis, since he also had problems with his marriage and other issues.  However, since that diagnosis, he had been unable to pull himself out of his depression.  He believed that he was first diagnosed as having depression in 1976 or 1977.

In May 2003, the Veteran testified before the undersigned.  His representative asserted that his depression was due to his chronic illnesses.  He did not have depression during service but did develop it later and believed it was due to his health problems due to service.  His depression is also caused by his inability to support himself, due to his health conditions.  He believed he was first diagnosed as having depression in 1975 or 1976.  He was put on prescription medication about a year later.  This was about the same time that he began experimenting with heavy drugs.  The idea that his depression had been linked to his hepatitis had been brought up by a physician on many occasions.  The Veteran acknowledged that it was hard to say exactly what caused it, but medical opinions say that it is a very common thing.

VA outpatient records dated from 2001 to 2009 show that the Veteran continued to seek regular psychiatric treatment for diagnoses of polysubstance dependence in sustained full remission, depressive disorder, major depression, alcohol dependence in remission, opioid dependence, and cocaine dependence in remission.  With regard to an Axis II diagnosis, the Veteran was noted to have cluster B traits beginning in March 2007.  

In November 2009, the Veteran underwent VA examination.  His claims file was reviewed.  He noted that he had not worked for eight years and was previously a drug and alcohol abuse counselor.  Following examination, the Axis I diagnoses were polysubstance dependence in remission and major depression in full remission.  The Axis II diagnosis was personality disorder, not otherwise specified.  The examiner, who is a clinical psychologist, noted that the Veteran had a history of depression but no current symptoms or significant distress.  The examiner opined that there was no evidence in the records or interview to suggest that periods of active depression were in any way caused or exacerbated by service.  If anything, depression was exacerbated by a personality disorder that most likely long predated service.  Therefore, it was most likely that any previous depression was not linked to service.  In addition, there was no evidence in the chart or interview to link hepatitis C to depression.  Again, depression was most likely linked to a pattern of social behavior best characterized as a personality disorder, which led to multiple losses.  Therefore, most likely, any previous depression was not linked to hepatitis C.  Finally, there was no evidence to link substance abuse to depression, as depression was linked to personality disorder.  Therefore, any previous depression is not linked to polysubstance abuse.

In May 2011, the RO obtained an addendum to the November 2009 VA examination report.  VA records recently added to the claims file were reviewed.  The VA psychologist opined that the Veteran's depression was less likely as not related to service, less likely as not caused or aggravated by hepatitis C, and less likely as not caused by nonservice-connected polysubstance dependence.  The rationale was that there was no evidence to suggest that depression was related to service.  Poor coping skills linked to personality disorder was more likely contributing to his depression.  There was no evidence in the chart or interview to link hepatitis C to depression.  The Veteran had realistic and expectable reactions to his medical conditions and consequences of polysubstance abuse.  The depression was more likely linked to a maladaptive behavior pattern.  Finally, there was no evidence to link polysubstance dependence to depression.  The depression symptoms were subclinical and not impairing.  Recent notes show that major depressive disorder was in remission.  Any reported depression symptoms were related to circumstances that were the result of the Veteran's personality disorder and polysubstance dependence.

A June 2011 VA addendum clarified that the VA examiner had reviewed the claims file in its entirety.

In December 2012, the RO submitted the Veteran's claims file to a VA psychologist for review.  On the report dated that month, the psychologist checked the box that indicated that the claimed condition was at least as likely as not incurred in or caused by the in-service injury, event, or illness.  The examiner then stated in the rationale that it was less likely as not that the Veteran's psychiatric disability was caused by or had its onset during service.  It was due to his poor coping behaviors in relation to his long-standing Axis II personality disorder traits, which have contributed to a pattern of chaotic relations and personal/occupational instability and substance dependence.  The personality disorder was in no way a result of his service.  Depression was in no way a result of hepatitis C, and there is no evidence that it had been aggravated beyond its expected course by his having hepatitis C or undergoing treatment.  His 2012 psychiatric records show that he attributed depression to situational variables such as lack of sleep.  He has refused treatment for hepatitis C.  There is no link in the record between depression and hepatitis C.  Furthermore, the record does not indicate that the Veteran has an acquired psychiatric disability caused by polysubstance abuse.

In a January 2013 addendum, the examiner clarified that he checked the wrong box on the original report and meant to check the box that stated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.

Based on the record, the Board finds that service connection for an acquired psychiatric disorder is not warranted in this case.

First, the Board notes that, while diagnoses of polysubstance abuse, opioid dependence, and alcohol abuse are contained in the file, the Veteran has not raised a claim of entitlement to service connection for these disabilities.  He has not alleged that they are secondary to a service-connected disability or directly related to service and has repeatedly claimed only that his diagnosed depressive disorders are related to service or service-connected hepatitis C.  As such, while the Board is obligated to address all claims reasonably raised by both the Veteran and the record, it is clear from the Veteran's oral and written statements that he is only seeking service connection for the diagnosed depressive disorders, and the Board will confine this decision to that claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Furthermore, with regard to the personality disorder that has been diagnosed during the appeal period, a personality disorder is characterized by developmental defects or pathological trends in the personality structure manifest by a lifelong pattern of action or behavior.  Personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

As such, the remainder of this discussion will be confined to the claim of entitlement to service connection for depressive disorder, to include major depressive disorder and dysthymia.

The Veteran contends that his depressive disorder is either secondary to his hepatitis C diagnosis or aggravated by his hepatitis C diagnosis.  However, he and his representative have also vaguely alleged that depression is related directly to service.  The Board will address all contentions raised by the Veteran and his representative.

At entry into service, the Veteran's psychiatric examination was normal.  As such, he is entitled to the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Furthermore, the Board finds that there is not clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The only evidence that depression or a depressive disorder possibly existed prior to service is the Veteran's lone statement in December 2002 that he believed that he had depression since childhood.  No other evidence of record suggests that the Veteran had this disorder prior to his entry into service.  As such, the presumption of soundness is not rebutted.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  That is not the case here.

There are a number of opinions of record as to the etiology of the Veteran's depressive disorder, which include the Veteran's written and oral statements, including those made during the March 2003 Board hearing, and the opinions provided by VA examiners in November 2009, May 2011, and December 2012.  
For the following reasons, the Board finds that the opinions provided by the VA examiners are more probative than that provided by the Veteran.

First, the Board notes that the Veteran has previously worked as a drug and alcohol abuse counselor.  Therefore, while there is no evidence that he had a medical background, there is evidence that he has specialized training in a specific aspect of mental health treatment.  However, the VA examiners, who are both psychologists have more specialized training and education than the Veteran, particularly as it relates to psychiatric disorders outside of drug and alcohol abuse.  As noted above, service connection for alcohol and polysubstance abuse is not at issue here, as the Veteran has specified that he is seeking service connection only for depressive disorders.  Therefore, the VA psychologist have more relevant training, expertise and experience than the Veteran to provide an opinion as to whether the Veteran's depressive disorder is related to service or a service-connected disability.

Furthermore, the Veteran indicated during his May 2003 Board hearing that it was hard to say if his depression was related to his hepatitis C, but that medical opinions said it was a common occurrence for depression to be related to a medical disorder or diagnosis.  Conversely, the opinions provided by the VA examiners are definitive and supported by the stated rationale that any diagnosis or exacerbation of the Veteran's depressive disorder was due to the diagnosed personality disorder and his ensuing maladaptive behavior pattern.  The examiners' opinions, therefore, are more certain than the Veteran's speculative opinion.

The November 2009 VA examiner points out that the Veteran's major depression was currently in full remission.  While a disability need only be diagnosed at some point during the appeal period to satisfy a finding of a current disability, see McClain v. Nicholson, 21 Vet. App. 319 (2007), the intermittent findings of a remission of this diagnosis is a rationale noted by the examiner in evaluating whether depression was caused or aggravated by hepatitis C.

Given the increased level of training and education of the VA examiners, the definite opinions, and the stated rationales, the Board finds that these opinions are more probative than the Veteran's statements.  As such, while the Veteran, both as a layperson and as a drug and alcohol abuse counselor, may be competent to provide an opinion as to etiology in this case, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), the opinions provided by the VA examiners are more probative and are afforded more evidentiary weight.

The opinions were conducted by medical professionals, who reviewed all of the evidence of record, conducted an examination of the Veteran, and provided opinions with regard to whether depressive disorder was incurred in or aggravated by service or a service-connected disability.  The opinions were supported by rationales consistent with the record and are adequate, competent, and highly probative.

As such, the evidence preponderates against a finding that an acquired psychiatric disorder, diagnosed as depressive disorder, is related to service or a service-connected disability.  In such cases, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for an acquired psychiatric disability, claimed as depression, to include as secondary to hepatitis C, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


